Fourth Court of Appeals
                                San Antonio, Texas
                                     August 25, 2014

                                   No. 04-14-00091-CV

                                 Melissa HERNANDEZ,
                                        Appellant

                                             v.

 CHRISTUS SPOHN HEALTH SYSTEM CORP., d/b/a Christus Spohn Hospital Kleberg,
                            Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 14-03-53076-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
      Appellant’s motion to file her supplemental brief is GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court